ORDER

PER CURIAM.
Defendant Reginald Armstrong appeals his conviction of domestic assault in both the second and third degree, in violation of sections 565.073 and 565.074 RSMo 2000, respectively, and one count of felonious restraint, in violation of section 565.120. We affirm. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).